Opinion issued October 31, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-01243-CV
____________

CURTIS TURNER & ROEL TANGUMA,  Appellants

V.

ALLAN POLUNSKY, GARY JOHNSON, DAVID SMITH, LANETTE LINTHICUM,
GENE McMASTERS, F. WARD, MS. LAWSON, AND PHAC NGUYEN, Appellees



On Appeal from the 12th District Court
Walker County, Texas
Trial Court Cause No. 20,408



O P I N I O N
	This is an appeal from a dismissal signed by the trial court on August 20, 2001. 
The Clerk's Record was filed on January 4, 2001 and the Reporter's Record was filed
on June 3, 2002.  Appellants' brief in this appeal was due on July 3, 2002.  See Tex.
R. App. P. 38.6(a). 
	Appellants' brief was not received by this Court, and on September 26, 2002
we issued an order stating that unless, within 20 days of the date of the order, (1) a
reasonable explanation for failure to timely file appellants' brief is filed, and (2)
appellants' brief is filed, the Court will dismiss the appeal for want of prosecution. 
See Tex. R. App. P. 38.8(a)(1), 42.3(b).
	No reasonable explanation or brief has been filed; appellants have not
responded to this Court's order of September 26, 2001.  Accordingly, the appeal is
dismissed for want of prosecution.  All pending motions are overruled as moot.  
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Hedges, Keyes, and Price (1).  
Do not publish.  Tex. R. App. P. 47.
1.